Citation Nr: 1419507	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  01-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1971 to January 1973.  He also served in a reserve component of the military.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied service connection for disability of the feet, dysthymic disorder, posttraumatic stress disorder (PTSD), and hiatal hernia with GERD and gastritis.

In September 2002, the Veteran testified at a hearing held before a Decision Review Officer at the RO.  During the hearing, it was noted that the Veteran had withdrawn from appeal other issues the RO adjudicated in its June 2001 rating decision; namely, entitlement to service connection for disability of the knees and for residuals of exposure to asbestos.

In October 2003, the Board remanded the claims then developed for appeal to the RO for additional development.  In April 2005, while the case was in remand status, the RO granted service connection for GERD with hiatal hernia, evaluated as 30 percent disabling, effective April 3, 2000.  The prior denials with respect to the other claims on appeal were confirmed and continued.

 In July 2005, the Board denied service connection for dysthymic disorder, PTSD, and disability of the feet.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2006, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The Court granted the Motion later that month.

Following receipt of additional evidence, the Board, in January 2008, granted service connection for dysthymic disorder.  The claims for service connection for PTSD and disability of the feet were remanded for additional development.

In April 2008, while the case was in remand status, the Veteran perfected an appeal with respect to the April 2005 rating decision that had assigned a 30 percent evaluation for GERD with hiatal hernia.  On the same date, he withdrew his claim for service connection for disability of the feet.

In March 2009, the Veteran perfected an appeal of a July 2008 rating decision that denied entitlement to TDIU.  In November 2010, he was notified of the date, time, and location of a Board hearing he had requested in connection with his appeal.  In January 2011, he asked that the hearing be canceled.

In February 2011, the Board dismissed the Veteran's claim for service connection for disability of the feet.  The other claims then remaining on appeal (i.e., entitlement to an initial rating in excess of 30 percent for GERD with hiatal hernia, entitlement to TDIU, and entitlement to service connection for an acquired psychiatric disorder (other than dysthymic disorder), claimed as PTSD) were remanded for additional development.

In March 2011, the Veteran filed a motion for reconsideration of the Board's February 2011 remand order.  The motion was denied in April 2011.

In May 2012, the Board again remanded the claims then remaining on appeal for additional development.  Later that month, the Veteran withdrew his claim for service connection for additional psychiatric disability, to include PTSD.

In June 2013, the Board dismissed the Veteran's claim for service connection for additional psychiatric disability, to include PTSD.  The other claims on appeal were again remanded for additional development.  After taking further action, the RO confirmed and continued the prior denials of those claims, and returned the case to the Board.

In September 2013, while the case was in remand status, the Veteran made reference to his entitlement to "pension."  Ordinarily, that term is used to refer to non-service-connected disability pension, which is awarded to Veterans who are totally disabled due, at least in part, to non-service-connected disability.  Here, it is not entirely clear whether the Veteran is using the term in that context, or if he is using it informally to refer to his pending appeal for TDIU.  If he is, in fact, seeking a non-service-connected disability pension, he should clearly notify the RO of that fact so that appropriate action can be taken.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claims.  The electronic files contain additional VA treatment records, which the Board has reviewed.

The Board observes that the issues addressed in the Motion underlying the Court's December 2006 order are no longer before the Board.

For the reasons set forth below, the matters currently developed for appeal are again being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

REMAND

When this case was remanded in June 2013, the Board requested, among other things, that the AOJ assist the Veteran in obtaining information from his past employers by sending them VA Forms 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The Board also requested that the Veteran be afforded a VA examination for purposes of ascertaining the severity of his service-connected GERD with hiatal hernia, and that, after providing him appropriate notice and assistance, his pending claim for an increased rating for service-connected dysthymic disorder be adjudicated as well.  If the claim for an increased rating for dysthymic disorder was denied, the Veteran was to be provided notice of the denial, and of his appellate rights, and he was to be afforded full opportunity to perfect an appeal of the matter.  In order to avoid piecemeal litigation, the AOJ was requested to retain possession of the claims file until the Veteran perfected an appeal with respect to that matter, or the time period for doing so had expired; whichever came first.

Unfortunately, the development sought in the June 2013 remand has not been fully completed.  Although, on remand, the AOJ sent VA Forms 21-4192 to the Veteran's past employers, some of those employers did not respond, and no further attempt to obtain information from those employers was made.  See 38 C.F.R. § 3.159(c)(1) (2013) (indicating that VA's reasonable efforts to obtain relevant evidence not in the custody of a Federal department or agency, including current or former employers, will generally consist of an initial request and, if the evidence is not received, at least one follow-up request).  In addition, although the Veteran was afforded an examination in August 2013, as requested, the examiner, in rendering opinions relative to the severity of the Veteran's GERD with hiatal hernia, appears to have taken in account the ameliorative effects of medication; a practice which is no longer permitted in the context of the relevant diagnostic code.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013) (containing no reference to the effects of medication).  Further, there is no indication that the AOJ has taken adjudicatory action on the Veteran's claim for an increased rating for dysthymic disorder.

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  38 C.F.R. § 19.9 (2013).

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Gainesville, Florida were last procured for association with the claims file on November 7, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the claims remaining on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Make another attempt to obtain employment information from Skinner Management Company, Baron Wholesale Tire, Petro Services, Bay Street Café, Sears Roebuck and Company, the Federal Reserve Bank of Jacksonville, and Winn Dixie Stores, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If no response with respect to a particular request is received, or a reply is received indicating that the information sought is not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received through the Gainesville VAMC since November 7, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran's claims file forwarded to the VA physician who previously examined the Veteran in August 2013.

The examiner should be asked to again review the record, including any additional evidence added to the claims file since the time of the examiner's last review of the claims file in August 2013.  Thereafter, the examiner should prepare a supplemental report containing an opinion as to whether, when the ameliorative effects of medication (including omeprazole, and pain medications the Veteran is taking for other conditions) are disregarded, it is at least as likely as not (i.e., it is 50 percent or more probable) that the Veteran's service-connected GERD with hiatal hernia would have been manifested, at any time since April 2000, by symptoms of pain, vomiting, material weight loss, hematemesis, melena, moderate anemia, or other symptom combinations productive of severe impairment of health.

In so doing, the physician should comment on the medical significance, if any, of the report of a VA compensation examination conducted in June 2001 (prior to the use of omeprazole) describing the Veteran's GERD as "severe," as well as the report of an endoscopy performed around that time that revealed the presence of grade II reflux esophagitis, small hiatus hernia, and erythematous gastropathy.

If the August 2013 VA physician is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

4.  Make arrangements with proper authority to have the Veteran's claim for an increased rating for dysthymic disorder adjudicated, following appropriate notice and development.  If the benefit sought is denied, notify the Veteran of the denial, and of his appellate rights, and afford him an opportunity to perfect an appeal of that matter, if he so desires.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs-and after the Veteran has perfected an appeal with respect to his claim for an increased rating for dysthymic disorder, or the time period for doing so has expired, whichever occurs first-the claims currently developed for appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran has been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

